DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 Allowable Subject Matter
Claim 1 is allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a compressed ultrafast imaging velocity interferometer system for any reflector, comprising a light source and target system, an etalon interference system, a compressed ultrafast imaging system, a timing control system, and a data processing system, wherein the data processing system comprises a computer which is configured to calculate and reconstruct a three-dimensional interference fringe image, and to calculate a shock wave velocity of laser inertial confinement fusion, wherein a compressed sensing algorithm with an Augmented Lagrangian algorithm is used in the calculation and reconstruction of the three-dimensional interference fringe image, and a phase deconvolution algorithm with a flood algorithm is used in 
With further regard to the above claim, “A high temporal resolution numerical algorithm for shock wave velocity diagnosis” by Wu et al discloses a VISAR (see Fig. 1) for measuring the velocity of a shock wave generated by an inertial confinement fusion process.  Wu then discloses a high temporal resolution numerical algorithm that consists of three parts, where application of the algorithm shows that the resolution precision of shock wave velocity is the same as the temporal resolution of a streak camera but can reveal the shock wave in greater detail (see the last paragraph of page 1).  However, this algorithm differs from the algorithms set forth by the instant claim, as it fails to disclose or render obvious at least calculating a shock wave velocity of ICF using a compressed sensing algorithm with an Augmented Lagrangian algorithm, along with a phase deconvolution and a flood algorithm, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 14, 2022